                Case 2:17-cr-00169-JAM Document 185 Filed 07/14/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Michael M. Beckwith
   Michael W. Redding
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00169-JAM
12
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
14
     CHI MENG YANG, AND                                  DATE: July 14, 2020
15   GAOSHENG LAITINEN,                                  TIME: 9:15 a.m.
                                                         COURT: Hon. John A. Mendez
16                                Defendants.
17

18          This case is set for status on July 14, 2020. It had previously been set for trial on July 27, 2020.

19 On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the Eastern

20 District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

21 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

22 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
23 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

24 as well as the declarations of judicial emergency, were entered to address public health concerns related

25 to COVID-19.

26          Although the General Orders and declarations of emergency address the district-wide health

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:17-cr-00169-JAM Document 185 Filed 07/14/20 Page 2 of 5


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

13 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

14 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

18 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

23 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

24 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

25 by the statutory rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:17-cr-00169-JAM Document 185 Filed 07/14/20 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference, trial confirmation hearing, and trial. United States v. Lewis, 611 F.3d 1172,

 3 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

 4                                            STIPULATION

 5          1.      By previous order, this matter was set for status on July 14, 2020. At the previous setting

 6 on June 23, 2020, the Court vacated the previously-set trial date of July 27, 2020. By previous order,

 7 time under the Speedy Trial Act had been excluded up to and including July 27, 2020.

 8          2.      By this stipulation, the defendants now move to continue the status conference until

 9 September 1, 2020. The defendants and the government further request to set a Trial Confirmation

10 Hearing on September 22, 2020 and Jury Trial on October 26, 2020. Given the ongoing COVID-19

11 pandemic and the constantly-evolving status of the virus and various lockdown orders, the parties

12 request this status conference of September 1, 2020 to allow the parties to confer on whether the trial

13 can proceed on October 26, 2020. The parties all now move to exclude time between July 27, 2020 and

14 October 26, 2020 under Local Code T4.

15          3.      The parties agree and stipulate, and request that the Court find the following:

16                  a)     Counsel for defendants desire additional time to prepare for trial. Due to the

17          present public health crisis (see General Orders 611, 612, 617, and 618) defense counsel have

18          encountered extreme difficulty in trial preparation. Specifically, the ongoing COVID-19

19          pandemic has hampered defense counsels’ abilities to obtain defense documents, conduct

20          interviews of witnesses, conduct further defense investigation, communicate with their clients,

21          review tape recordings and other defense- and government-generated evidence in person, and

22          travel to conduct interviews and otherwise prepare for trial. Defense counsel and their

23          investigators have not been able to travel and conduct investigations until recently due to the

24          various travel restrictions, and a spike in pandemic cases may lead the state of California to

25          further shut down. Numerous defense witnesses reside in Minnesota and in the Redding,

26          California area, many of whom are older and who may not feel safe traveling until October for

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:17-cr-00169-JAM Document 185 Filed 07/14/20 Page 4 of 5


 1        trial. These barriers have combined to prevent defense counsel from adequate pretrial

 2        preparation.

 3               b)      Accordingly, counsel for the defendants desire additional time to interview

 4        witnesses, review evidence, pursue further investigation, and otherwise prepare for trial with the

 5        defendants.

 6               c)      Counsel for defendants believe that failure to grant the above-requested

 7        continuance would deny them the reasonable time necessary for effective preparation, taking into

 8        account the exercise of due diligence.

 9               d)      The government does not object to the continuance.

10               e)      In addition to the public health concerns cited by the General Orders and

11        declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

12        ends-of-justice delay is particularly apt in this case because the trial involves

13        individuals/witnesses with high-risk factors, such as age.

14               f)      Based on the above-stated findings, the ends of justice served by continuing the

15        case as requested outweigh the interest of the public and the defendant in a trial within the

16        original date prescribed by the Speedy Trial Act.

17               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18        et seq., within which trial must commence, the time period of July 27, 2020 to October 26, 2020,

19        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

20        because it results from a continuance granted by the Court at defendant’s request on the basis of

21        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

22        of the public and the defendant in a speedy trial.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              4
     PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00169-JAM Document 185 Filed 07/14/20 Page 5 of 5


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: July 13, 2020                                    MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ Michael M. Beckwith
 9                                                           Michael M. Beckwith
                                                             Assistant United States Attorney
10

11                                                           /s/ Michael W. Redding
                                                             Michael W. Redding
12                                                           Assistant United States Attorney
13

14   Dated: July 13, 2020                                    /s/ Doug Beevers
                                                             Doug Beevers
15                                                           Counsel for Defendant
                                                             CHI MENG YANG
16   Dated: July 13, 2020                                    /s/ Mark Reichel
                                                             Mark Reichel
17                                                           Counsel for Defendant
                                                             GAOSHENG LAITINEN
18

19

20
                                           FINDINGS AND ORDER
21
            IT IS SO FOUND AND ORDERED this 13th day of July, 2020.
22

23                                                      /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
24                                                    UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
      PERIODS UNDER SPEEDY TRIAL ACT
